t c memo united_states tax_court james l sullivan and dorothy b sullivan petitioners v commissioner of internal revenue respondent docket no filed date bruce locke for petitioners roberta l shumway for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for taxable_year the issue for decision is whether petitioners' horse breeding and showing activities constitute an activity_not_engaged_in_for_profit within the meaning of sec_183 findings of fact2 petitioners were married and filed a joint federal_income_tax return for the taxable_year at the time the petition was filed they resided in hockley texas commencing in petitioners have been involved in activities that include the breeding care showing and occasional sale of cutting horses horse-related activities cutting horses are quarter horses that are bred and trained to be ridden into a herd of cattle to separate or cut one cow from the rest of the herd historically the use of cutting horses was to remove a cow from a herd for individual handling such as for medical attention however performing this function has become a sport and cutting horse competitions are held throughout the united_states where prize money is awarded with respect to horses that are judged best at cutting horses with records of superior performance at cutting horse competitions appreciate substantially unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference since petitioners have owned as many as horses and as few as five in they owned six horses including two stallions petitioners initially boarded their horses but in purchased a 17-acre tract on which they built a residence and have since kept most of their horses the property includes a barn that can accommodate six horses other equine facilities and acres of pasture petitioners' horse-related activities were conducted predominantly by mrs sullivan during mr sullivan worked to hours per week in his business sullivan money management inc during the year and does not ride or show horses during mrs sullivan devoted to hours per day on weekdays to their horse-related activities and a like amount of time on weekends when she participated in horse shows at the time of trial mrs sullivan rode in nonprofessional and novice class shows mrs sullivan provided most of the manual labor required in caring for their horses such as cleaning stables without the assistance of hired labor petitioners paid third parties for veterinary training and farrier services and in they paid a professional trainer to show one of their stallions in competition petitioners have never trained other people's horses as part of their horse-related activities mrs sullivan has had a longstanding interest in horses from the time she was she participated in rodeo and hunter- jumper competitions while in high school and college after college mr and mrs sullivan repurchased the horse mrs sullivan had ridden while in high school mrs sullivan has considerable experience and knowledge with respect to cutting horses including familiarity with championship bloodlines and the like she acquired knowledge about cutting horses by talking to horse trainers owners and breeders between and the present attending clinics reading cutting horse periodicals and through her personal experiences although during she held no position mrs sullivan was on the board_of the houston cutting horse association from to on the board_of the sam houston horse breeders association from to on the board_of the central texas horse breeders association from to a national cutting horse association judge from to and a director of the national cutting horse association from to in conducting their horse-related activities petitioners also relied upon the advice and assistance of two individuals olan hightower and sam wilson each of whom has earned a living for approximately years from the breeding training and sale of cutting horses and other quarter horses mr wilson with whom petitioners boarded their horses prior to obtaining their own facilities in operates a breeding farm on acres of land and anticipated breeding approximately mares during the year of trial mr hightower generally keeps to horses in addition to breeding and selling horses both mr wilson and mr hightower earn income from training other people's horses during two of petitioners' horses were trained at mr hightower's ranch and mr hightower was paid dollar_figure for training and showing petitioners' horses for cutting horse competitions mr hightower and mr wilson provided advice with respect to petitioners' breeding decisions training of horses and competition their advice did not cover the financial aspects of running a cutting horse operation mr sullivan was employed as an investment manager with sullivan money management inc in and previously with painewebber inc his earnings from employment were as follows year earnings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure he has both a bachelor and master of business administration degree from the university of texas the value of a cutting horse depends upon its possession of desirable physical characteristics conformance its demonstrated proficiency in cutting horse competitions and in the case of a stallion its demonstrated capacity to pass along desirable traits to offspring as evidenced by the offspring's performance at cutting extensive training which begins around age is required to prepare a horse for cutting horse competition and costs dollar_figure to dollar_figure per month a cutting horse may demonstrate proficiency in competition rather quickly as for example making the finals in an initial competition held for year-olds the futurity sponsored by the national cutting horse association or through a more lengthy process of competing in numerous weekend events called campaigning in which points are awarded that may qualify the horse for the finals of the annual national cutting horse association world championship there are classes of competition for both professional and nonprofessional riders and if the horse competes with a professional rider the rider generally must be compensated although prize money is also awarded at these competitions the transportation costs entry fees and other expenses associated with participation generally exceed such prize money by a factor of to horses with records of superior performance at competitions are valuable especially stallions that also demonstrate an ability to pass along desirable traits to offspring a superior mare or gelding may be worth dollar_figure to dollar_figure and a superior stallion dollar_figure to dollar_figure million such a stallion can command a fee of dollar_figure per breeding mrs sullivan used her knowledge of bloodlines to acquire through considered breeding strategies horses of superior lineage--that is horses descended from proven champions petitioners would then incur the expense of training the horses and entering them in competitions in an effort to demonstrate their worth petitioners had a stallion docs fancy feat they considered quite promising in the 1980's docs fancy feat was born in and as a 3-year-old missed by one-half point making the finals in open professional class competition in the national cutting horse association futurity in he was ridden in that competition by mr hightower as a result mrs sullivan embarked on a lengthier process of campaigning him at weekend events in an effort to qualify for the world championship in mrs sullivan became pregnant and did not ride docs fancy feat in competition in the remainder of that year or as a result the horse was sent to a trainer in arizona who wished to campaign him however the trainer's feeding practices caused docs fancy feat to suffer colic which is potentially lethal in horses and he consequently was returned to petitioners in date the horse then required remedial training for nearly year to reverse certain undesirable training received in arizona sometime during the period starting in late and continuing through the end of mrs sullivan twice suffered ankle injuries docs fancy feat injured his leg in necessitating a year's rest from competition upon resumption of competition in he reinjured the leg causing permanent crippling petitioners estimated the value of docs fancy feat at the time of trial as dollar_figure the record does not contain docs fancy feat's breeding records sometime in mrs sullivan concluded that it would be advisable to experiment with a new bloodline docs fancy feat's lineage was from doc bar a champion cutting horse whose bloodline was so popular among cutting horse enthusiasts that there was a proliferation of doc bar cutting horses mrs sullivan anticipated there would be a growing demand for superior non- doc bar horses to be bred to the large numbers of doc bar horses consequently she arranged a breeding of one of her successful non- doc bar mares with a non- doc bar champion stallion colonel freckles the result was a colt colonel rey lew born in colonel rey lew did not enter the national cutting horse association futurity as a 3-year-old starting in he has been bred times his breeding fee in was dollar_figure he was bred seven times in and three to four times per year from through mr hightower was paid to campaign colonel rey lew in open or professional class weekend competitions during in which the horse qualified for the open finals of the national cutting horse association world championship mrs sullivan campaigned colonel rey lew in nonprofessional class weekend competitions in and likewise qualified for the nonprofessional finals of the world championship petitioners consider colonel rey lew to be a very promising stallion at the time of trial they estimated his value to be between dollar_figure and dollar_figure including colonel rey lew the total value estimated by petitioners for the eight horses they owned at the time of trial was between dollar_figure and dollar_figure petitioners sold two horses between and which failed to show promise as cutting horses for dollar_figure and dollar_figure respectively petitioners did not sell any horses during of the six horses they owned in one was sold in for dollar_figure and another in for dollar_figure there is no evidence concerning the sale of any other horses that petitioners owned between and except miss doc chic purchased by petitioners for dollar_figure in and sold back to the seller by them approximately months later for dollar_figure during the period they owned miss doc chic petitioners treated the expenses of her upkeep and costs associated with her entry in cutting horse competitions as part of their horse-related activities mrs sullivan rode miss doc chic in nonprofessional class competition sec_3 during when mr hightower was riding colonel in order to qualify for nonprofessional competition the horse must be ridden by an owner who is not a professional continued rey lew in professional class competitions petitioners ceased insuring their horses in mrs sullivan maintained detailed records of their horse- related activities in which included the events in which their horses competed expenses and winnings petitioners have reported a loss from their horse-related activities for every year from through except for the years and the record does not disclose the magnitude of the losses that occurred from through the income deductions and net losses reported by petitioners on their schedule c for the years through are as follows year gross_receipts income deductions net_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners made a profit of dollar_figure in dollar_figure in and dollar_figure in for a total profit of dollar_figure during the years in which they have been engaged in their horse- related activities petitioners have no plans to discontinue their horse-related activities in the notice_of_deficiency respondent determined that continued trainer petitioners were not engaged in their horse-related activities for profit within the meaning of sec_183 and disallowed the loss for opinion the issue to be resolved is whether petitioners' horse- related activitie sec_4 constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 sec_183 generally disallows a deduction for activities not engaged in for profit except as provided in sec_183 sec_183 allows deductions for an activity which are otherwise allowable regardless of profit objective sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 with respect to activities for which the taxpayer has demonstrated that his primary purpose for engaging in the activity was for income or profit 480_us_23 the parties have treated all of petitioners' horse-related activities as a single activity for purposes of sec_183 see sec_1_183-1 income_tax regs similarly deductibility under sec_212 depends upon whether the expenditures were made primarily in furtherance of a bona_fide profit objective 934_f2d_573 5th cir affg tcmemo_1989_687 it is therefore the taxpayer's intent to earn a profit that determines the deductibility of an activity's losses under sec_183 78_tc_642 affd without opinion 702_f2d_1205 d c cir 45_tc_261 affd 379_f2d_252 2d cir such intent is to be determined by examining all the facts and circumstances giving greater weight to objective facts than to the taxpayer's statement of intent 78_tc_659 72_tc_659 sec_1_183-2 and b income_tax regs although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the actual and honest objective of making a profit 94_tc_41 dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of proving the requisite profit objective rule a dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir moreover the court_of_appeals for the fifth circuit to which this case is appealable has stated that taxpayers whose activities are challenged under sec_183 bear the burden of proving that their activities were engaged in with the primary purpose of earning a profit 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 emphasis added sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors that should normally be taken into account in determining whether the requisite profit objective has been shown the factors are manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative sec_1_183-2 income_tax regs petitioners argue that their horse-related activities were engaged in for profit because they were trying albeit with limited success to develop a championship quality cutting horse stallion that would appreciate in value substantially and command breeding fees of as much as dollar_figure and that the work required of mrs sullivan in pursuit of that goal was far too onerous to constitute recreation respondent contends that petitioners' long history of losses demonstrates that their horse-related activities were not profit-oriented but instead served mrs sullivan's personal and recreational interests given her longstanding passion for horses we shall evaluate the evidence of profit_motive with reference to the factors enumerated in the regulations and any other relevant indicia manner in which activity conducted the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs petitioners point to the detailed records that mrs sullivan maintained as evidence of the businesslike conduct of their horse-related activities however if there is a lack of evidence that the taxpayer's records were utilized to improve the performance of a losing operation such records generally do not indicate a profit_motive golanty v commissioner supra pincite osteen v commissioner tcmemo_1993_519 affd in part and revd in part 62_f3d_356 11th cir see also 809_f2d_355 7th cir affg tcmemo_1985_523 despite more than decades of losses petitioners presented no convincing evidence that their records were used to devise methods of modifying their operations to improve profitability mrs sullivan testified merely that she reviewed the records to economize generally and to insure that she was receiving the best buys on supplies mr sullivan conceded that he reviewed the records only when i make out the income taxes since the records were not employed to improve operations or stem the recurring significant losses from petitioners' horse-related activities we discount them golanty v commissioner supra bessenyey v commissioner supra pincite a change_of operating methods or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may indicate a profit_motive sec_1_183-2 income_tax regs petitioners contend that their decisions to cease insuring their horses and to purchase only used trucks after constitute changes in operating methods designed to improve profitability the evidence provided by petitioners is too sketchy to be persuasive of their claim although mr sullivan provided some testimony regarding current costs for horse insurance without more information regarding the value of petitioners' horses over the years the significance of insurance petitioners also argue that mrs sullivan performed all of the unskilled manual labor attendant to keeping horses such as cleaning stables and paid only for veterinarians trainers and farriers however there is no evidence that this practice represents any change in their mode of operation from the outset savings in relation to petitioners' losses cannot be assessed for most years however for if we accept petitioners' estimate of the value of their horses in that year and mr sullivan's testimony that premiums for horse insurance are approximately percent of value the cost of insurance is relatively small in relation to the dollar_figure in losses_incurred that year there is no evidence of the savings from purchasing used trucks on this record we do not believe petitioners have shown that the foregoing cost-cutting measures were material in relation to the losses they were regularly incurring cf taras v commissioner tcmemo_1997_553 smith v commissioner tcmemo_1997_503 petitioners cite their decision to try a different bloodline as evidence of a change in operating methods to improve profitability while we believe this change constitutes the type of change contemplated in the regulations it has not stemmed petitioners' substantial losses and years of unbroken losses have followed it moreover the absence of any additional significant changes since in the face of losses of the magnitude being incurred by petitioners through creates an inference adverse to petitioners' profit motivation a profit_motive may be indicated where an activity is carried on in a manner substantially_similar to other activities of the same nature which are profitable sec_1_183-2 income_tax regs petitioners maintain that the manner in which they conducted their horse-related activities was substantially_similar to that of two other breeders mr hightower and mr wilson each of whom has earned a living from horse operations for approximately years we reject the contention that petitioners' activities are comparable however the activities of mr hightower and mr wilson were more extensive than petitioners' petitioners owned six horses a six-horse barn and acres of pasture in they produced evidence with respect to the breeding of only one horse and in that horse was bred only three times mr wilson had three stallions and acres and anticipated breeding approximately mares in the year of trial mr hightower generally kept to horses petitioners also conceded they did not enter horses in competitions as extensively as mr hightower and mr wilson did even though all testimony in the case indicated that extensive nationwide competition was an important means of proving a horse's value perhaps the most critical difference is that both mr wilson and mr hightower earned_income in their operations by training other people's horses petitioners not only did not train others' horses they paid for training in significant amounts so far as the record reveals in petitioners paid the only year for which any break-out of petitioners' training expenses is available is mr hightower dollar_figure to train and show their horses at competitions which amount equals approximately percent of their net_loss of dollar_figure both mr hightower and mr wilson testified that training income was an important component in meeting their expenses had petitioners generated training income instead of expense they may have shown a profit in any event the fact that training for petitioners was a significant expense rather than a source_of_income distinguishes their horse- related activities from the profitable cutting horse operations in evidence finally there is evidence that petitioners conducted their horse-related activities in an unbusinesslike manner first petitioners purchased miss doc chic for a nominal sum dollar_figure in and resold her to the seller months later for the same amount forgoing the right to any appreciation in value while paying and deducting the horse's training and competition expenses was not a businesslike transaction petitioners' explanation for this transaction is that it was the most cost effective means of providing mrs sullivan with a horse on which to compete in to keep her riding skills honed because their prize stallion colonel rey lew was being ridden in competition by mr hightower that year although there is evidence in the record that a cutting horse's full value is demonstrated by its performance with both professional and nonprofessional riders and evidence that mrs sullivan supplied the latter service we believe on balance that the transaction involving miss doc chic demonstrates that mrs sullivan's actual participation in cutting horse competition which undeniably has a substantial recreational component was an important priority in petitioners' horse-related activities second although it is petitioners' contention that a key component of a cutting horse stallion's value is the demonstrated performance of his offspring at trial they were uncertain of the number of offspring sired by their current prize stallion colonel rey lew and were familiar with the performance of only seven or eight such offspring whereas there were documented breedings of that stallion thus we do not believe petitioners were documenting the value of their stallion in a businesslike manner petitioners also argue that their use of stallions rather than geldings or mares in cutting horse competitions indicates that they conducted their activities as a business rather than a hobby according to petitioners and other knowledgeable witnesses stallions are less tractable and more temperamental than geldings or mares and thus using stallions in cutting horse competitions is much more difficult a hobby enthusiast would utilize a gelding or mare in cutting horse competitions it is argued only a business-oriented participant interested in the profits from breeding fees and greater appreciation potential in a champion stallion would undergo the greater difficulties of riding or showing stallions in cutting horse competitions expertise of petitioners preparation for an activity by extensive study or consultation with experts may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice sec_1_183-2 income_tax regs we believe the record amply demonstrates that mrs sullivan developed expertise in cutting horse bloodlines breeding and showing she attended several clinics over the years read industry publications and followed the advice of acknowledged experts with respect to the breeding training and showing of horses she held leadership and judging positions with various equine organizations over many years however expertise with respect to the breeding and showing of horses and other animals is to be distinguished from expertise in the economics of these undertakings see eg burger v commissioner f 2d pincite surridge v commissioner tcmemo_1998_304 dodge v commissioner tcmemo_1998_89 smith v commissioner tcmemo_1997_503 see also golanty v commissioner t c pincite mrs sullivan had no experience with the economics of a profitable cutting horse operation and her consultations with experts did not include advice regarding the financial aspects of petitioners' horse- related activities expertise regarding breeding and competition is not inconsistent with the pursuit of cutting horse activities as a hobby and we thus do not attach great significance to mrs sullivan's knowledge and experience in these areas in deciding whether a profit_motive can be inferred petitioners’ apparent inability to provide all of the training necessary for their horses to perform as cutting horses is also relevant as previously discussed whereas the two profitable cutting horse professionals who testified at trial both engaged in extensive training of cutting horses for compensation petitioners did not do so we believe the lack of this expertise figured prominently in their history of losses time and effort expended the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive sec_1_183-2 income_tax regs in mrs sullivan was predominantly involved in petitioners' horse-related activities as mr sullivan spent to hours per week working at his business petitioners place considerable emphasis on the hours devoted by mrs sullivan and argue that the onerous manual labor performed by her in caring for the horses such as cleaning stables as well as her arduous schedule of attending horse shows most weekends was too unpleasant to constitute a hobby with respect to mrs sullivan's schedule of weekend horse shows records have only been provided for a portion of mrs sullivan's attendance at shows that year was for the purpose of competing on miss doc chic a horse in which petitioners did not retain any possibility of profit their prize stallion colonel rey lew on which their argument of profit motivation is staked was being ridden in competition by someone else in nevertheless even if we accept that mrs sullivan traveled to an extensive number of weekend horse shows that year and provided the manual labor required to care for the horses kept on petitioners' premises we have some difficulty with petitioners' argument that mrs sullivan's time and effort were too extensive to be other than profit-oriented the regulations effectively provide that time and effort are somewhat discounted as a factor when the activity has substantial recreational aspects keeping petitioners exaggerate somewhat the labor expended by mrs sullivan while petitioners on brief repeatedly invite us to contemplate the rigors of cleaning stables etc for seven or seven to nine horses the record demonstrates that in petitioners owned six horses two of which were kept at mr hightower's farm the record further reveals that an individual was compensated during to exercise at various times two of the four horses kept on petitioners' premises nonetheless we accept that mrs sullivan provided significant manual labor in caring for the horses kept on petitioners' premises and showing horses has recreational aspects in particular for someone with a demonstrated long-term interest in horses such as mrs sullivan whether her schedule of horse shows was too arduous to constitute recreation requires a highly subjective determination the regulations address this problem by providing for some discounting of time and effort where recreational elements are inherent in the activity which we shall do in addition the unpleasant tasks associated with caring for horses are required regardless of whether the activity is pursued as a hobby or business although we believe that mrs sullivan put considerable time and effort into petitioners' horse-related activities this factor is not dispositive expectation that assets may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective sec_1 b income_tax regs petitioners argue that the appreciation in value of their horses which they expect to occur as a result of astute breeding decisions and arduous promotion demonstrates their profit_motive notwithstanding years of operating losses the regulations further explain that a profit_motive may be inferred where there are no operating profits so long as the appreciation in value of the activity's there is no evidence that petitioners' land or other assets besides horses will appreciate in value assets exceeds the operating losses id the appreciation in value must be sufficient however to recoup the accumulated losses of prior years golanty v commissioner supra pincite- bessenyey v commissioner t c pincite dodge v commissioner supra taras v commissioner tcmemo_1997_553 petitioners incurred operating losses in of the years in which they have been engaged in their horse-related activities for of the loss years the amount of the loss is not available for the remaining loss years which are the most recent years through accumulated losses total dollar_figure even accepting arguendo petitioners' own estimates of the value of their horses in such estimates are in a range of dollar_figure to dollar_figure thus the appreciated value of petitioners' horses by their own estimate does not recoup the losses of the last years let alone the accumulated losses of the other loss years nor do we think there is reason to believe that future appreciation will recoup petitioners' losses petitioners estimated that colonel rey lew their current prize stallion was worth dollar_figure to dollar_figure in and they offered speculation that he had tremendous potential yet to be realized we are not persuaded by such speculation the horse has been old enough to compete since and has achieved significant success in both professional and nonprofessional competition since that time as distinguished from the situation with docs fancy feat petitioners have not cited any mishaps that have interfered with colonel rey lew's career petitioners have failed to demonstrate how additional time in competition is likely to change colonel rey lew's value dramatically as to petitioners' contention that colonel rey lew's value will rise if his offspring are successful we note that petitioners at trial were not even certain of the number of his offspring beyond bare speculation petitioners have failed to show that colonel rey lew's value is likely to appreciate dramatically beyond their current estimate while their current estimate represents substantial appreciation it falls short of recouping their losses as a result the anticipated appreciation in value of petitioners' assets is insufficient to create an inference of profit_motive 72_tc_411 cf dodge v commissioner tcmemo_1998_89 taras v commissioner supra past success in similar or dissimilar activities a taxpayer's past success in similar or dissimilar activities is relevant in determining profit_motive sec_1 b income_tax regs it has been stipulated that in petitioners' horse- related activity was predominantly operated by mrs sullivan and that mr sullivan worked to hours per week in his job as an investment manager given the demands of mr sullivan's job and his testimony that he only examined the records of their horse-related activities when he prepared the couple's tax returns we find his involvement in the activities was quite limited thus mr sullivan's success as an investment manager has no significant bearing on the assessment of the horse-related activity cf surridge v commissioner tcmemo_1998_304 there is no evidence that mrs sullivan has been involved in other profit-seeking activities prior to or during her operation of petitioners' horse-related activity the activity's history of income and losses an activity's history of income or loss may reflect whether the taxpayer has a profit_motive sec_1_183-2 income_tax regs unless explained by customary business risks or unforeseen or fortuitous circumstances beyond the taxpayer's control a record of continuous losses beyond the period customarily required to attain profitability may indicate that the activity is not engaged in for profit id given petitioners’ extraordinary history of losses and their efforts to account for it this factor is central to this case petitioners have reported losses from their horse-related activities for of the years in which they have been engaged therein the last profitable year was prior to there were loss years and income years the amount of loss in each pre-1989 loss_year is not available the parties have merely stipulated that losses were reported in those years the income years were and in which net_income was dollar_figure dollar_figure and dollar_figure respectively for the post-1988 loss years the yearly loss amounts ranged from approximately dollar_figure to approximately dollar_figure with an average annual loss of approximately dollar_figure during these years to the extent petitioners seek to account for this extraordinary record of losses they emphasize a series of unforeseen mishaps in the 1980's as well as what they effectively contend is a lengthy startup_period in realizing a cutting horse's full value given the significance of these losses we will carefully evaluate petitioners' explanations from through petitioners experienced years of losses and year in which they realized a gain of dollar_figure although petitioners' testimony and argument sought primarily to account for their losses since they did experience some unforeseen adverse events in the 1970'sdollar_figure in any event this petitioners produced return_information for income but not loss years prior to given their production of return_information for income years going back to we believe return_information for loss years prior to was also available to petitioners they have in any event offered no explanation for its absence given their failure to produce return_information for loss years prior to we presume such evidence would be unfavorable to petitioners if produced 6_tc_1158 affd 162_f2d_513 10th cir petitioners testified that a promising stallion they continued initial string of losses may qualify as a startup_period which suggests that later periods of losses may not so qualify after two profitable years in and petitioners realized losses in every year from through petitioners' efforts to account for this period center on the careers of two prize stallions docs fancy feat and colonel rey lew petitioners attempt to account for roughly the first half of these losses by citing a series of mishaps and bad luck they encountered with docs fancy feat docs fancy feat was born in and was from respected bloodlines he showed great promise as a 3-year-old missing by a fraction of a point the finals of the futurity competition for 3-year-olds in while being ridden by mr hightower nevertheless docs fancy feat never realized his true potential to become quite valuable according to petitioners because of a series of problems first mrs sullivan became pregnant in and did not ride docs fancy feat in competition in that year or due to mrs sullivan's condition docs fancy feat was sent in date to a trainer in arizona who wished to ride him in competition however docs fancy feat suffered colic from the trainer's feeding practices continued purchased in was injured and had to be euthanized and a superior mare suffered a nonfatal injury and had difficulties delivering a live foal in the mid-1970's and had to be returned to petitioners in date according to petitioners it then took nearly a year to reverse certain undesirable training that docs fancy feat had received in arizona mrs sullivan then suffered two different ankle injuries each precluding riding for months sometime during the period between late and the end of although petitioners' testimony is too vague to pinpoint the time with any precision docs fancy feat suffered a leg injury in was required to avoid competition for an extended period and then reinjured the leg in becoming permanently crippled petitioners' explanations are not entirely convincing mrs sullivan's pregnancy docs fancy feat’s unfortunate episode in arizona and his retraining took place during and these were the years in which petitioners earned significant profits with mrs sullivan unable to ride and docs fancy feat experiencing remedial training how did they do so the record does not disclose moving to through if mrs sullivan's ability to ride was interrupted for two 6-month periods did petitioners seek another rider for docs fancy feat as they did for the futurity competition in and attempted in according to the record there was nothing wrong with docs fancy feat from when he was until sometime in when he was and yet the horse generated no profits during that perioddollar_figure while it would appear that petitioners experienced some unforeseen circumstances during the 1980's that hampered profitability we do not believe that the problems cited by petitioners can entirely account for the losses between and other than a failed effort to lease docs fancy feat for breeding in or petitioners cite no mishaps or other unforeseen circumstances that interfered with the profitability of their activity subsequent to his crippling injury in although they argue that the passive loss provisions of the tax_reform_act_of_1986 act publaw_99_514 100_stat_2233 had a depressive impact on horse prices we do not believe any impact from the act constitutes an unforeseeable circumstance into the early 1990's particularly in the absence of any post-1986 changes by petitioners in operating methods to improve profitability the only significant change namely the decision to switch bloodlines occurred in to account for their losses from the late 1980's through petitioners cite the career of a second prize stallion colonel rey lew petitioners cite no mishaps with respect to colonel rey lew they appear to rely instead on the lengthy period of development for a champion cutting horse stallion mr sullivan testified that he was offered dollar_figure million for docs fancy feat in by an offeror whose credit references were negative there is no evidence to corroborate this claim petitioners testified that the value of a cutting horse is established through conformance proficiency in competition and for stallions through demonstrated capacity to pass along their conformance and skills to offspring according to petitioners training of a cutting horse begins between age sec_2 and competition begins at age and demonstrating proficiency in competition can entail extensive campaigning at weekend events petitioners generally did not breed their horses until they were at least or years old although colonel rey lew was bred as early as age dollar_figure given petitioners' contention that a stallion's offspring's performance affects his value the upshot of their argument is that the value of a cutting horse stallion may not begin to emerge until sometime after or years of age colonel rey lew was born in and was old enough to commence competition in the record indicates that mr hightower rode colonel rey lew in professional competition in and mrs sullivan rode him in nonprofessional competition in nevertheless petitioners' losses have not abated as colonel rey lew has reached full maturity from through when colonel rey lew was through years old petitioners' losses were never less than dollar_figure per year although the parties have stipulated that petitioners do not breed their horses until they are at least or years old the stipulated exhibits in this case include colonel rey lew’s breeding records which document that he was bred in when he wa sec_3 years old colonel rey lew has been bred only to times per year since and his breeding fee in was dollar_figure notwithstanding petitioners' contention that a cutting horse stallion's full value depends upon the success of his offspring at trial they were uncertain of the total number of colonel rey lew’s offspring and were familiar with only seven or eight of such offspring thus it would appear either that petitioners have not been businesslike in monitoring colonel rey lew's value or the performance of offspring is not as important as petitioners argue which suggests a shorter development period in any event petitioners estimated colonel rey lew’s value at the time of trial when he was a 10-year-old as between dollar_figure and dollar_figure although petitioners offered much speculation at trial that colonel rey lew would continue to grow in value we do not believe the evidence provides any basis to believe that the horse's value will increase dramatically in future years he has already been campaigned extensively in professional and nonprofessional classes has been bred and according to petitioners has produced some offspring of promise thus we believe he has completed any fair approximation of a development period yet even petitioners' estimate of his value though petitioners and mr hightower testified that extensive breeding interferes with competition which may explain less breeding in and years in which the record indicates that colonel rey lew competed extensively however no such explanation exists for or substantial falls far short of the accumulated losses of their horse-related activities their cumulative losses during the period the years in which colonel rey lew has been old enough to compete total dollar_figure with losses averaging dollar_figure annually over the last years we are not persuaded that petitioners have a realistic prospect of recouping their losses in the future or based on this record much prospect of even stemming annual losses petitioners appear to argue that their years of losses can be attributed to a startup_period in the 1970's a period of mishaps in the 1980's involving docs fancy feat and the resumption of a new startup_period with colonel rey lew commencing in the late 1980's which will eventually produce profits by this logic if colonel rey lew were injured petitioners could begin anew with another horse and incur losses for another decade without creating an inference that a profit_motive was lacking we do not believe that petitioners have satisfactorily accounted for their history of substantial losses losses in of years that can only partially be attributed to unforeseen circumstances create a strong inference that an activity was not engaged in for profit golanty v commissioner t c pincite petitioners' expressed intention to continue their activities in the face of these losses reinforces the inference cf engdahl v commissioner t c pincite taxpayers' decision to terminate consistently unprofitable horse operation indicative of profit_motive amount of occasional profits the amount of any occasional profits if large in relation to losses_incurred or the taxpayer's investment may indicate a profit_motive sec_1_183-2 income_tax regs the possibility of a substantial profit in a highly speculative venture may indicate a profit_motive even where profits are occasional and small or nonexistent id petitioners' profit years generated income totaling dollar_figure which is small in relation to the reported losses the total amount of which is unknown but since totaled dollar_figure as noted petitioners offer speculation concerning the value that colonel rey lew their current prize stallion may reach but we do not believe that the record provides any basis to believe that the horse's value will increase dramatically in the future thus petitioners have not shown any likelihood of a large profit in the future that will recoup the losses they have incurred and continue to incur taxpayer's financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs mr sullivan's earnings from his employment as an investment manager were dollar_figure in and never less than dollar_figure annually from through clearly mr sullivan's employment income allowed petitioners to sustain annual losses from their horse-related activities averaging dollar_figure during these years deducting these losses significantly reduced the after-tax cost of such activities to petitioners cf golanty v commissioner supra pincite osteen v commissioner tcmemo_1993_519 when combined with the recreational elements present for mrs sullivan we believe the after-tax economics of petitioners' horse-related activities support an inference that they were not engaged in for profit personal pleasure or recreation the existence of recreation elements in the activity may indicate the activity is not engaged in for profit conversely where an activity lacks any appeal other than profit a profit motivation may be thereby indicated sec_1_183-2 income_tax regs the record in this case amply supports a finding that mrs sullivan's recreational objectives were a significant component of petitioners' horse-related activities as noted mrs sullivan has been actively pursuing an interest in horses since she was rode while in high school and college and after college she and mr sullivan bought back the horse she had ridden during high school more recent evidence of the importance to mrs sullivan of personally competing in cutting horse competitions occurred in when petitioners engaged in an essentially noneconomic transaction of contracting for the purchase and sale-back of a horse for a nominal price so that mrs sullivan would have a mount for cutting horse competition while their prize stallion was being ridden by mr hightower conclusion the most compelling factor in this case is the extent of petitioners' history of losses--23 of years for all years in which information is available those losses were substantial averaging dollar_figure annually petitioners' attempts to account for losses over this lengthy period are unpersuasive also striking is the absence of any significant attempt since to modify methods of operation to improve profitability even though losses have been continuous since the extent of petitioners' losses and their complacency therein outweigh any unforeseen circumstances cited by petitioners the time and effort expended by mrs sullivan and any business_purpose that may be evidenced by their keeping stallions rather than only mares or geldings when combined with the recreational elements of keeping and showing horses we believe that petitioners' failure to take action to address losses of this magnitude creates a compelling inference that petitioners lacked a profit_motive petitioners cite burrow v commissioner tcmemo_1990_621 in support of their position but that case is readily distinguishable burrow was concerned with the first years of losses in a horse breeding operation not years out of moreover in burrow receipts for year sec_5 through of the operation had increased dramatically over the first years providing evidence that the initial losses would not persist we concluded that because the losses were in the early period of the activity they were not evidence of lack of profit intent the patent difference in petitioners' loss history distinguishes burrow for the foregoing reasons petitioners have failed to show that they entered into and continued their horse-related activities with the actual and honest objective of making a profit 78_tc_642 golanty v commissioner supra likewise we believe they have failed to show that their horse-related activities were engaged in with the primary purpose of earning a profit cf 68_f3d_868 5th cir to reflect the foregoing decision will be entered for respondent
